                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN

In re:

         Daniel Scott Peterson                        Case No. 18-29081-beh
         dba DC Boatlift, Dock & Trailer LLC,

                           Debtor.                    Chapter 7


         Herbert J Cuene, Jr. and
         DC Docks and Boatlifts, Inc.,

                           Plaintiffs,

         v.                                           Adversary No. 18-2259-beh

         Daniel Scott Peterson,

                           Defendant.


         DECISION ON PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT


         In October 2012, plaintiff Herbert Cuene purchased a business known as
DC Boatlift Dock & Trailer from defendant Daniel Peterson. The parties’
subsequent business relationship was anything but smooth sailing. Within a
year Peterson sued Cuene and his new business (renamed “DC Docks and Boat
Lifts, Inc.”) in state court, seeking, among other things, replevin of personal
property that Peterson alleged was not included in the sale. Cuene
counterclaimed, asserting several causes of action including intentional
misrepresentation and theft. Cuene succeeded on his counterclaim and was
awarded a default judgment of over $400,000.
         Cuene then attempted to collect on his judgment by executing against
several parcels of real estate owned by Peterson. Peterson, in turn, asserted
that the property was not owned by him, but by various trusts to which he had




              Case 18-02259-beh      Doc 40   Filed 07/09/19   Page 1 of 24
transferred the property for estate planning purposes—meaning the property
could not be reached by his creditors to satisfy judgments against him. The
Door County Circuit Court disagreed. It found that the trusts at issue were
nothing more than Peterson’s alter egos, and therefore the real property titled to
them could be reached by Peterson’s creditors. Shortly after Cuene tried to
execute against some of this real property, Peterson filed a Chapter 7
bankruptcy.
      Cuene filed a proof of claim in the bankruptcy for over $450,000. He also
brought this adversary proceeding seeking an order either denying Peterson a
discharge under 11 U.S.C. § 727(a)(4)(A) or, alternatively, holding that the debt
owed to Cuene is non-dischargeable under 11 U.S.C. § 523(a)(2)(B) and/or
(a)(6). Cuene has asked this Court to grant him summary judgment on his
causes of action under sections 727(a)(4)(A) and 523(a)(2)(B). Peterson objects.
      For the reasons set forth below, the Court concludes that there are no
genuine issues of material fact and that Cuene is entitled to judgment as a
matter of law on his claim under section 727(a)(4)(A). The Court therefore grants
summary judgment to Cuene on Count III of the complaint. The Court also
holds, in the alternative, that issue preclusion applies with respect to the state
court default judgment against Peterson, and that, as a result, all elements of
Cuene’s claim under section 523(a)(2)(B), other than “reasonable reliance,” have
been established as a matter of law.
      The Court has jurisdiction under 28 U.S.C. § 1334 and the Eastern
District of Wisconsin’s July 16, 1984, order of reference entered under 28
U.S.C. § 157(a). This is a core proceeding under 28 U.S.C. §§ 157(b)(2)(I) and
(J). This decision constitutes the Court’s findings of fact and conclusions of law
under Fed. R. Bankr. P. 7052.




            Case 18-02259-beh    Doc 40   Filed 07/09/19   Page 2 of 24
                                             FACTS
       The following facts, taken from the parties’ summary judgment briefing
and other public records of which the Court may take judicial notice,1 are either
undisputed, or not subject to reasonable dispute. They describe two separate
state court actions, one of which was appealed, together spanning five years.

A.     The 2013 Door County Litigation
       On April 24, 2013, Peterson, through an attorney, filed a lawsuit against
the plaintiffs in the Circuit Court for Door County, Wisconsin, Case No. 13-CV-
81. Two other entities were also plaintiffs – EZ Marketing Trust and DC Boatlift
Dock & Trailer LLC. In response, Cuene and DC Docks and Boat Lifts, Inc. filed
an answer and counterclaim. The parties engaged in discovery through 2015.
Without his counsel, Peterson filed an amended complaint, alleging he had been
assigned all rights owned by EZ Marketing Trust and DC Docks and Boat Lifts
against Cuene et al. Peterson appeared at several hearings in the case,
including a September 23, 2014 status conference, a November 25, 2014
hearing on Cuene’s motion to compel discovery (which the circuit court judge,
Peter Diltz, granted), a March 3, 2015 hearing on Cuene’s motion for leave to file
a second amended counterclaim (which the judge also granted), and a May 1,
2015 hearing on Peterson’s attorney’s motion to withdraw as counsel (which the
judge also granted).
       Cuene filed his second amended counterclaim on July 29, 2015. The
second amended counterclaim alleged five causes of action, for: (1) intentional
misrepresentation, (2) breach of contract, (3) misrepresentation under Wis. Stat.

1 Certain facts taken from the two proceedings held before the Door County Circuit Court,
discussed herein, are matters of public record available via an online database commonly
known as CCAP (Consolidated Court Automation Programs). The Court may take judicial notice
of state court dockets under Federal Rule of Evidence 201. See, e.g., Guaranty Bank v. Chubb
Corp., 538 F.3d 587, 591 (7th Cir. 2008) (“a court is of course entitled to take judicial notice of
judicial proceedings”); United States v. Doyle, 121 F.3d 1078, 1088 (7th Cir. 1997) (taking
judicial notice of district court’s docket sheet); see also Watton v. Hegerty, 2007 WI App 267, ¶
26 n.17, 306 Wis. 2d 542, 744 N.W.2d 619 (noting that CCAP records for a Milwaukee County
Circuit Court case are “public records of which we may take judicial notice”), reversed on other
grounds, 2008 WI 74; Keller v. Patterson, 2012 WI App 78, ¶ 16, 343 Wis. 2d 569, 819 N.W.2d
841 (explaining that filing of petitions and complaint created a public record available on CCAP).




              Case 18-02259-beh        Doc 40     Filed 07/09/19      Page 3 of 24
§ 100.18, (4) civil theft under Wis. Stat. § 895.446, and (5) breach of implied
warranty. See ECF Doc. No. 18, at 56–63, Exhibit 13. The allegations relate to
a 2012 transaction in which Cuene purchased the business known as DC
Boatlift Dock & Trailer from Peterson. See id. Relevant here, Cuene’s second
amended counterclaim alleged that:
   1. In August 2012, Peterson and Cuene entered into a contract for the sale
      and purchase of the business known as DC Boatlift Dock & Trailer.
   2. Prior to signing the sale contract, Peterson provided Cuene income
      statements and tax returns.
   3. As a term and condition of the sale, prior to closing, Peterson also was
      required to provide Cuene financial statements and tax returns, along
      with other documents regarding the financial performance and day-to-day
      operations of the business.
   4. As part of the required disclosure, Peterson provided Cuene with what he
      represented to be:
         a) A 2010 income statement of the business, and the 2010 tax return
            filed by the business with the IRS;
         b) A 2011 income statement of the business and the 2011 tax return
            filed by the business with the IRS;
         c) A projected business income statement for 2012; and
         d) A document itemizing the inventory of the business, identifying the
            actual cost the business paid for each item in inventory.
   5. The tax returns Peterson provided Cuene were not the actual returns filed
      with the IRS, and differed significantly from the actual returns,
      overstating net profits by over $120,000 for each year.
   6. The tax returns and income statements Peterson provided to Cuene
      contained numbers that were fabricated with the intention of enticing a
      potential buyer into purchasing the business.
   7. The inventory list that Peterson provided to Cuene did not include actual
      costs and inflated the cost value of the inventory by 10%.
   8. Peterson knew the representations in the documents were untrue and
      made them with the intent to deceive and induce Cuene into purchasing
      the business.




            Case 18-02259-beh    Doc 40   Filed 07/09/19   Page 4 of 24
   9. Cuene believed the representations in the documents were true and relied
      on them to his detriment in purchasing the business at a significantly
      overstated value.
Id. ¶¶ 2–17.
      In September 2015, Peterson, pro se, filed a motion to dismiss the second
amended counterclaim. The court held a hearing on the motion on December 1,
2015 and asked the parties to brief the issue. Judge Diltz subsequently denied
the motion in a March 8, 2016 decision. See ECF Doc. No. 18, at 64–65,
Exhibit 14.
      On April 11, 2016, Cuene filed a motion for default judgment. Judge
Diltz granted the motion on April 25, 2016. The order for default judgment
provided that Cuene and his business, DC Docks and Boat Lifts, Inc., were
“entitled to default judgment on their second amended counterclaim jointly and
severally against Daniel S. Peterson and DC Boatlift Dock & Trailer, LLC.” Id.
The order also provided that the court would schedule a hearing to determine
the amount of damages to be awarded. Id.
      The court held an evidentiary hearing on damages on August 9, 2016.
Judge Donald Zuidmulder presided. The public docket for the case describes
the hearing as follows: “Plaintiff Daniel S. Peterson in court. Attorney Curtis R.
Czachor in court for Defendant Herbert J. Cuene, Defendant DC Docks and
Boat Lifts, Inc., Third party plaintiff Herbert J. Cuene, and Third party plaintiff
DC Docks and Boatlifts, Inc. Defendant Herbert J. Cuene in court. Plaintiff
objects to testimony being taken, voluntarily leaves courtroom after outbursts.
Testimony taken. Court takes recess. Plaintiff returns to courtroom. Court
makes ruling.”
      At the August 9 evidentiary hearing, Cuene presented testimony, as well
as the following documents:
   1. Schedule C from Peterson’s 2010 and 2011 tax returns, which Cuene
      testified Peterson provided him before closing and represented to Cuene
      that they were the tax returns filed with the IRS (see ECF Doc. No. 34, at
      113–14, Exhibits 4 and 5);




              Case 18-02259-beh   Doc 40   Filed 07/09/19   Page 5 of 24
   2. A business income statement that Cuene testified Peterson provided him
      before closing, which purports to contain actual income figures for 2010,
      2011, and income projections for 2012 (see id. at 115, Exhibit 6);
   3. Schedule C from the 2010 and 2011 tax returns that Peterson actually
      filed with the IRS (see id. at 116–17, Exhibits 7 and 8);
   4. Closing statements from the sale, which show a purchase price of
      $500,000 for the business ($230,000 for goodwill, $30,000 for a non-
      compete, $30,000 for equipment), and $140,000 for inventory (see id. at
      119–20, Exhibits 10 and 11); and
   5. A handwritten inventory sheet prepared by Peterson purporting to identify
      the actual cost the business paid for each item in inventory, given to
      Cuene before closing (see id. at 121, Exhibit 12).
      After considering the evidence presented, Judge Zuidmulder made the
following findings on the record:
      Satisfied on this record that the purchase in this case was
      fraudulently induced; that the numbers that were presented in this
      closing statement are simply a figment of somebody’s imagination,
      because they’re not rooted in any documents that I can determine. So
      . . . the measure of damages that the Court is satisfied the law
      establishes would be, what was the purchase price at the time this
      business was purchased, what was the business’s actual value, and
      the difference between the purchase price and the actual value is the
      damages.
       . . . [T]he real estate was worth $127,000. . . . I’m satisfied that there
      was no goodwill, and that the non-compete agreement has no value
      . . . . [T]he $140,000 worth of inventory should be reduced by at least
      12 percent, which [is] $105,359. . . . [T]ogether, that comes to
      $232,359. Then if you subtract the $232,359 from the $640,000 paid,
      I’m going to award a judgment to [Cuene] in this case of $408,000 . . . .
       . . . I will certainly say that the record supports the fact that this was
      a grossly fraudulent transaction.

See ECF Doc. No. 18, at 67–73, Exhibit 15.
      Judge Zuidmulder issued an order and judgment on August 16, 2016.
Peterson appealed the judgment on September 26, 2016 on jurisdictional
grounds, and the Court of Appeals later affirmed the circuit court (on January
31, 2018) in a summary disposition.




            Case 18-02259-beh      Doc 40   Filed 07/09/19     Page 6 of 24
         On September 22, 2016, in connection with Cuene’s attempt to locate
assets against which to collect the judgment, Door County Court Commissioner
Nina Martel issued a “Second Order for Examination,” requiring Peterson to
appear before the commissioner on October 17, 2016 and testify about his
property, assets and income and to produce related documentation. See ECF
Doc. No. 34, at 3–6, Exhibit 1. Peterson appeared at the examination but did
not bring any documentation with him. See id. at 17–20, Exhibit 2. He also
claimed that the money judgment issued by Judge Zuidmulder was “void
because there was no jurisdiction when that was given.” Id. at 15. Peterson
refused to answer questions about his assets and was later held in contempt for
his failure to comply with the examination order. See id. at 31–32, Exhibit 3.

B.       The 2016 Door County Litigation
         On September 20, 2016, Cuene filed a lawsuit against Peterson and
others in an attempt to collect on the judgment, Door County Case No. 16-CV-
175. In that lawsuit, Cuene requested a judgment declaring that several
parcels of real estate titled in the names of various trusts were subject to
execution to satisfy the judgment against Peterson. See ECF Doc. No. 18, at
12–20, Exhibit 3. The property included:
        Real estate (a 60-acre farm) located at 4216 State Highway 57, Sturgeon
         Bay, Door County, WI, consisting of two parcels: a 58-acre parcel
         including a home and outbuildings, titled in the name of Life and Times II
         Trust, and a 3-acre parcel of vacant land titled in the name of Life and
         Times III Trust.
        Real estate located in the Town of Wausaukee, Marinette County, WI,
         consisting of two parcels, titled in the name of Life and Times IV Trust.
         Cuene also requested a declaratory judgment that the net proceeds from
the sale of Peterson’s marital home, located at 1799 Morning View Road,
Brussels, WI, and owned by Tracy Delsart, were subject to execution. The net
proceeds totaled $165,114.02. See id. at 13.




              Case 18-02259-beh    Doc 40   Filed 07/09/19   Page 7 of 24
      A trial was held on May 7, 2018. Peterson participated in and testified at
that trial. See id. at 12–14. On August 17, 2018, Circuit Court Judge Ehlers
issued a decision, in which he made the following findings:
   1. Contrary to Peterson’s claims that the four parcels of previously-
      mentioned real estate in Door County and Marinette County were owned
      by “Life and Times LLC” and/or “Sunrise Prize Trust,” the real estate
      instead was owned by the Life and Times Trusts II, III, and IV, and
      “Sunrise Prize and Life and Times LLC have no relevancy to these
      proceedings.”
   2. Under the Wisconsin doctrine of alter ego in reverse, “the Life and Times
      Trusts II, III, and IV were nothing more than alter egos of Peterson. . . .
      There are virtually no factors in this case that support the separate legal
      existence of the entities known as Life and Times II Trust, Life and Times
      III Trust or Life and Times IV Trust. These entities were at all times
      treated as alter egos of Peterson. He treated the four parcels titled in the
      name of those trusts as his own before and after their 2012 transfers. As
      such, the properties titled in those trusts will be subject to the claims of
      the Plaintiffs in this matter.”
Id. at 14–18.
      The circuit court therefore granted judgment in the plaintiffs’ favor,
declaring that the four parcels of property at issue “are subject to plaintiffs’
judgment in Door County case number 13 CV 81 and plaintiffs may execute on
said parcels.” ECF Doc. No. 18, at 21–22, Exhibit 4. As for the proceeds of the
sale of the marital property, the court stated in its August 17, 2018 decision:
      Because I have found that the Plaintiffs may execute on four parcels of
      property now titled in trusts which are alter egos of Peterson, I . . . do
      not address at this time the Plaintiffs’ claim to those sale proceeds.
      I conclude that equity mandates that the Plaintiffs first pursue
      execution on these four parcels of real estate before I need to consider
      the Plaintiffs’ claim to the Morning View property proceeds. The
      Plaintiffs’ execution on the four parcels of property may very well
      satisfy the Plaintiffs’ judgment in Case No. 13CV81 in full.
The Court added: “If it becomes necessary that I sort out [Mr. Peterson’s marital
interest in the property] in comparison to Delsart’s interest in those proceeds in
order to determine whether any of those sale proceeds will be used to satisfy




            Case 18-02259-beh     Doc 40   Filed 07/09/19    Page 8 of 24
Peterson’s obligations in Case No. 13CV81, I will reserve those issues for a
future determination.” ECF Doc. No. 18, at 19, Exhibit 3.
      Peterson did not appeal the ruling.
      On September 21, 2018, the plaintiffs filed a writ of execution in Door
County Circuit Court against the Door County property. ECF Doc. No. 18, at
33–37, Exhibit 5.

C.    The Bankruptcy Filing
      Three days after the writ of execution was issued, on September 24, 2018,
Peterson filed a Chapter 7 bankruptcy petition. On his Schedule A/B, filed on
October 9, 2018, Peterson did not disclose any interest in: (1) the Door County
property; (2) the Marinette County property; (3) proceeds from the sale of the
marital property in Brussels; or (4) any trusts, including the “Life and Times” II,
III, or IV Trusts.
      At his section 341 meeting of creditors on December 5, 2018, Peterson
acknowledged that Judge Ehlers had concluded Peterson had an interest in real
property, but asserted that Judge Ehlers was wrong in so deciding. Peterson
contended that he “contracted away” his real estate in 2011, and that “[t]he
judge cannot step between a contract. A federal contract. It’s not a statutory
contract.” ECF Doc. No. 33, at 12, 13. Peterson also testified that he filed
bankruptcy “for the judgement [that Cuene obtained]. The illegitimate,
diabolical scheme that they were involved in with fraud to try to take money
from me that was unjust.” Id. at 12.
      Likewise, in answering the plaintiffs’ complaint, Peterson denied that
Door County Case No. 16-CV-175 resulted in a valid and enforceable judgment,
describing Judge Ehlers’s decision as a “void ab initio non-judgment” because
the “Judge ruled as though these were statutory trusts” rather than “common
law - contract trusts - pure trusts,” which are “not under the jurisdiction of the
legislative statutory Courts . . . [and are] protected by Article 1 Section 10 of the
constitution whereby, no state may create any law/legislation that would impair
the obligations of a contract.” ECF Doc. No. 10, at 14; see also id. at 16 (“The




             Case 18-02259-beh    Doc 40   Filed 07/09/19   Page 9 of 24
Contract is irrevocable and not statutory leaving no discretion for ANY judge to
legislate judgments that are contrary to or in contempt of Article 1 section 10 of
the Constitution, or any of the law that controls Contracts.”).
       Peterson also filed a claim in his own bankruptcy case for an unknown
amount, claiming to be a secured creditor.2

D.     The Parties’ Arguments
       Cuene asserts that Judge Ehlers’s decision is entitled to preclusive effect,
meaning that Peterson may not challenge the determination that he owns the
real estate at issue. As a result, Peterson’s refusal to recognize the legitimacy of
the ruling, and his intentional failure to disclose his property interests,
constitute a false oath warranting denial of discharge under section 727(a)(4)(A).


2 The proof of claim is supported by documentation including a UCC financing statement that
appears to list Peterson’s birth certificate as collateral; a June 13, 2018 advertisement placed in
the Green Bay Press-Gazette that purports to provide legal notice that Peterson’s birth
certificate has been reclaimed from the State of Wisconsin and the United States of America; an
“affidavit of ownership” in which Peterson avers that he is the holder in due course of his birth
certificate; and an “affidavit/memorandum of facts” in which Peterson makes statements about
a bankrupt U.S. government, and a “mongrelized” court system. These documents, as well as
other documents Peterson has filed in this adversary proceeding and his main bankruptcy case,
reflect a theory characteristic of the “sovereign citizen” movement:
       As explained by the FBI, “Sovereign citizens view the USG [U.S. government] as
       bankrupt and without tangible assets; therefore, the USG is believed to use
       citizens to back U.S. currency. Sovereign citizens believe the USG operates solely
       on a credit system using American citizens as collateral. . . .” Federal Bureau of
       Investigation, “Sovereign Citizens: An Introduction for Law Enforcement” 3 (Nov.
       2010), http://info.public intelligence.net/FBI–SovereignCitizens.pdf (visited
       March 6, 2013).
El v. AmeriCredit Fin. Servs., Inc., 710 F.3d 748, 750 (7th Cir. 2013). See also United States v.
Anzaldi, 800 F.3d 872, 875 (7th Cir. 2015) (describing the “redemption theory” as a “sovereign
citizen-type view which . . . holds that the federal government went bankrupt when it
abandoned the gold standard in 1933 and began converting the physical bodies of its citizens
into assets against which it could sell bonds. A tenet of this view is that knowledgeable citizens
can redeem these assets and, through manipulating them in various imagined accounts, use
them to their advantage.”). The Seventh Circuit has repeatedly rejected theories such as this in
various contexts. See, e.g., United States v. Benabe, 654 F.3d 753, 767 (7th Cir. 2011)
(“Regardless of an individual’s claimed status of descent, be it as a ‘sovereign citizen,’ a
‘secured-party creditor,’ or a ‘flesh-and-blood human being,’ that person is not beyond the
jurisdiction of the courts. These theories should be rejected summarily, however they are
presented.”) (citing cases). Moreover, adherents of the Sovereign Citizens movement often look
to maritime law for their assertions, but they do not accept the limitations of admiralty
jurisdiction to maritime activities. El v. AmeriCredit, 710 F.3d at 750–51.




             Case 18-02259-beh        Doc 40     Filed 07/09/19      Page 10 of 24
Cuene points to several other instances in which Peterson has refused to accept
the authority of state court rulings as part of an overall effort to hinder, delay,
and obstruct collection of Cuene’s judgment, both before and after filing this
bankruptcy. According to Cuene, Peterson’s pattern of concealment amounts to
a reckless disregard for the truth sufficient to establish an intent to defraud.
       Cuene similarly asserts that the default judgment issued by Judge Diltz,
and the corresponding findings of fact made by Judge Zuidmulder in the 2013
Door County litigation, are entitled to preclusive effect here and establish all
elements necessary to state a cause of action for nondischargeability under
section 523(a)(2)(B).
       Peterson responds with several arguments, many of which appear
unrelated to the issues raised in the plaintiffs’ motion for summary judgment.3
After careful review of the briefing and the parties’ further explication at oral
argument, the Court understands Peterson’s objections as they pertain to the
specific causes of action at issue, to be as follows:
       With respect to the section 727(a)(4)(A) claim, Peterson continues to
maintain, as he did in Door County Case No. 16-CV-175, that the property at
issue belongs to the Sunrise Prize Trust, and therefore that he has no interests
in the property to disclose.4 As a result, he denies any intent to deceive or
defraud in failing to disclose property that he does not own.
       Regarding the section 523(a)(2)(B) claim, Peterson attacks the underlying
state court judgment as being obtained via fraud, and therefore void as a matter
of law. He further asserts that he did not provide Cuene any false documents in

3 Among other things, Peterson charges Cuene and his attorney with filing a fraudulent proof of
claim because it does not contain a “wet ink” stamp; claims that the Chapter 7 trustee is aiding
and abetting the fraudulent scheme of Cuene and his attorney; and accuses the Chapter 7
trustee, this Court, and the Clerk of the Bankruptcy Court with malfeasance, apparently for not
acting as his personally appointed “fiduciary trustees.”
4 A Mr. James Steele, allegedly a trustee of the “Sunrise Prize, CT, CL,” which may be related to
one of the trusts the Door County court found to be merely an alter ego of Mr. Peterson, filed
additional documents on this Court’s docket on June 10, 2019. ECF Doc. No. 39. Identical
copies were also filed on the docket of Mr. Peterson’s main bankruptcy case. Those documents
were not filed until after briefing and hearing was concluded in this matter, nor were they filed
with affidavit testimony, and have not been considered as part of the record for this decision.




             Case 18-02259-beh        Doc 40    Filed 07/09/19      Page 11 of 24
connection with the 2012 sale of his business, contrary to Cuene’s claims and
the state court’s findings of fact.

                                      ANALYSIS
      Summary judgment is appropriate if the pleadings and affidavits on file
show there are no genuine issues of material fact and the movant is entitled to
judgment as a matter of law. Fed. R. Civ. P. 56(a) (incorporated by Fed. R.
Bankr. P. 7056). At the summary judgment stage, the Court’s role is not to
weigh the evidence and determine the truth of the matter, but to determine
whether there is a genuine issue for trial—“whether, in other words, there are
any genuine factual issues that properly can be resolved only by a finder of fact
because they may reasonably be resolved in favor of either party.” Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 249–50 (1986). A factual dispute is “genuine”
only if there is sufficient evidence for a reasonable fact-finder to find in favor of
the nonmoving party. Id. at 249. For a fact to be material, it must be “outcome
determinative under governing law.” Contreras v. City of Chicago, 119 F.3d
1286, 1291–92 (7th Cir. 1997).
      The moving party bears the burden of establishing that there is no
genuine issue about any material fact and that the moving party is entitled to
judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
In determining whether there is a genuine issue of material fact, the Court must
view the evidence and draw all reasonable inferences in the light most favorable
to the non-moving party. E.E.O.C. v. Sears, Roebuck & Co., 233 F.3d 432, 436–
37 (7th Cir. 2000).

A.    Section 727(a)(4)(A)
      Cuene first seeks summary judgment on his cause of action for denial of
Peterson’s discharge under 11 U.S.C § 727(a)(4)(A). That section provides: “The
court shall grant the debtor a discharge, unless . . . the debtor knowingly and
fraudulently, in or in connection with the case— . . . made a false oath or
account . . . .” 11 U.S.C § 727(a)(4)(A).




            Case 18-02259-beh     Doc 40    Filed 07/09/19   Page 12 of 24
       To establish grounds for a denial of discharge under 727(a)(4)(A), the
moving party must prove, by a preponderance of the evidence, that: (1) the
debtor made a statement under oath; (2) the statement was false; (3) the debtor
knew the statement was false; (4) the debtor made the statement with intent to
defraud; and (5) the statement related to the bankruptcy case in a material way.
Stamat v. Neary (In re Stamat), 635 F.3d 974, 978 (7th Cir. 2011).
       For purposes of the plaintiffs’ motion for summary judgment, the false
statements at issue are Peterson’s failure to disclose his interest in real property
in Door County and Marinette County, as well as his interests in any trusts,
both in his bankruptcy schedules and at his section 341 meeting of creditors.
“Omissions from bankruptcy schedules and statement of financial affairs
constitute a false oath for purposes of section 727(a)(4)(A).” Layng v. Sgambati
(In re Sgambati), 584 B.R. 865, 871 (Bankr. E.D. Wis. 2018). False testimony
given during a section 341 creditors meeting also constitutes a false statement.
In re Senese, 245 B.R. 565, 574 (Bankr. N.D. Ill. 2000). Additionally, a
statement is “material” if it “bears a relationship to the debtor’s business
transactions or estate, or concerns the discovery of assets, business dealings, or
the existence and disposition of the debtor’s property.” Stamat, 635 F.3d at
982.
       To determine whether Peterson’s statements are “false,” the Court first
must decide whether Judge Ehlers’s ruling that Peterson does have an interest
in the real estate—and that his trusts are his alter egos—is entitled to
preclusive effect. As a matter of full faith and credit, a federal court must apply
the forum state’s law of issue preclusion in determining the preclusive effect of a
state court judgment. 28 U.S.C. § 1738; Dollie’s Playhouse, Inc. v. Nable
Excavating, Inc. (In re Dollie’s Playhouse, Inc.), 481 F.3d 998, 1000 (7th Cir.
2007). Here, the judgment at issue was rendered in Wisconsin state court, so
Wisconsin law on preclusion applies. See, e.g., Smith v. Kleynerman (In re
Kleynerman), No. 18-26659-BEH, 2019 WL 1111569, at *2 (Bankr. E.D. Wis.
Mar. 8, 2019), citing In re Larsen, 422 B.R. 913, 920 (Bankr. E.D. Wis. 2010).




            Case 18-02259-beh    Doc 40   Filed 07/09/19   Page 13 of 24
      “Wisconsin law on issue preclusion forecloses relitigation in a subsequent
action of an issue of law or fact if two elements are present: (1) whether the
issue was actually litigated in a prior action and was necessary to the judgment,
and (2) whether the application of issue preclusion would be fundamentally
unfair.” In re Pulvermacher, 567 B.R. 881, 889 (Bankr. W.D. Wis. 2017). In
undertaking the “fundamental fairness” analysis, the Court may consider:
      (1) could the party against whom preclusion is sought, as a matter of
      law, have obtained review of the judgment; (2) is the question one of
      law that involves two distinct claims or intervening contextual shifts in
      the law; (3) do significant differences in the quality or extensiveness of
      proceedings between the two courts warrant relitigation of the issue;
      (4) have the burdens of persuasion shifted such that the party seeking
      preclusion had a lower burden of persuasion in the first trial than in
      the second; or (5) are matters of public policy and individual
      circumstances involved that would render the application of issue
      preclusion to be fundamentally unfair, including inadequate
      opportunity or incentive to obtain a full and fair adjudication in the
      initial action?
In re Kleynerman, 2019 WL 1111569, at *4, citing In re Larsen, 422 B.R. at 920;
Michelle T. v. Crozier, 173 Wis. 2d 681, 689, 495 N.W.2d 327 (1993).
      As set forth in the litigation history above, the question of Peterson’s
ownership interest in the real estate was the precise issue in dispute in the
2016 Door County case. Peterson actively participated in that litigation, offering
exhibits and testimony at trial in support of his arguments that he had no
interest in the property. Judge Ehlers disagreed and issued a valid final
judgment determining that Peterson did have interests in the property, which
could be attached by creditors. Peterson chose not to appeal that judgment. In
the circumstances, the Court concludes that it is not fundamentally unfair to
apply issue preclusion. Peterson is therefore precluded from relitigating
whether he owns the real property in Door County and Marinette County, and
whether the Life and Times II, III, and IV Trusts are his alter egos. Peterson’s
statements to the contrary (via omissions in his schedules and testimony at his
section 341 meeting) are false.




           Case 18-02259-beh      Doc 40   Filed 07/09/19    Page 14 of 24
      Moreover, when he made these statements, Peterson knew they conflicted
with a valid final state court order—and thus were false—notwithstanding
Peterson’s personal beliefs or theories to the contrary. See also In re Retz, 606
F.3d 1189, 1198 (9th Cir. 2010) (for purposes of section 727(a)(4)(A), “[a] debtor
acts knowingly if he or she acts deliberately and consciously”) (internal
quotation marks omitted). Peterson’s statements, which concerned substantial
estate assets, related materially to his bankruptcy. This leaves the Court to
consider only whether the fourth element, fraudulent intent, has been
established as a matter of law.
      To establish an intent to defraud, “[t]he plaintiff must prove the omissions
are the fruit of an intent to deceive, or form a pattern of reckless indifference to
the truth.” In re Sgambati, 584 B.R. at 871. “A debtor’s honest confusion or
lack of understanding may weigh against a finding of fraudulent intent.” Id.
Additionally, “[a] false oath made inadvertently, under a mistaken belief, or even
carelessly is not grounds for denial of discharge.” In re Lee, 415 B.R. 367, 375
(Bankr. E.D. Wis. 2009).
      While fraudulent intent is a question of fact that is rarely suitable for
determination on summary judgment—see, e.g., In re Salgado, 588 B.R. 209,
214 (Bankr. N.D. Ill. 2018); In re Hartford, 525 B.R. 895, 903 (Bankr. N.D. Ill.
2015)—there are certain situations where summary judgment on a fraud claim
may be appropriate:
      A denial of knowledge may be so utterly implausible in light of
      conceded or irrefutable evidence that no rational person could believe
      it; and if so, there is no occasion to submit the issue of knowledge to
      determination at a trial. . . . [C]redibility issues are to be left to the
      trier of fact to resolve on the basis of oral testimony except in extreme
      cases. The exceptional category is—exceptional. For the case to be
      classified as extreme, the testimony sought to be withheld from the
      trier of fact must be not just implausible, but utterly implausible in
      light of all relevant circumstances.
In re Chavin, 150 F.3d 726, 728 (7th Cir. 1998).
      In Chavin, the Seventh Circuit affirmed the bankruptcy court’s denial of a
debtor’s discharge under section 727(a)(2) and (a)(4)(A) on summary judgment,




           Case 18-02259-beh      Doc 40   Filed 07/09/19     Page 15 of 24
explaining that the case fit “the exceptional category” because the debtor—who
was a mature and experienced businessman with properties worth millions of
dollars—provided “ridiculous” explanations for his failure to answer simple
questions correctly, explanations which no reasonable person could believe.
For example: (1) though the debtor was the president and sole shareholder of a
real estate management company, he did not list his position as president or his
stock ownership in response to questions about both office and stock
ownership, attributing the latter omission to a belief that the stock was
worthless; (2) the debtor tried to explain his failure to disclose a partnership
interest in commercial real estate by saying that the partnership dissolved a few
weeks before the bankruptcy, but could not substantiate that claim after his
partner denied under oath that the partnership had dissolved that early; (3) the
debtor “failed to disclose a valuable stock option on the preposterous ground—
one he could not, as an experienced businessman, have believed—that because
the option was not assignable, it had no value”; and (4) the debtor failed to
disclose $1.6 million in income because a paralegal didn’t ask him about it.
150 F.3d at 729.
      Similarly, in In re Boba, 280 B.R. 430, 435 (Bankr. N.D. Ill. 2002), the
bankruptcy court granted summary judgment on the plaintiff’s claims under
sections 727(a)(2)(A) and (a)(4)(A), based on the debtor’s failure to schedule
voluntary transfers of property to his spouse in an apparently collusive, eve-of-
bankruptcy “fast-track divorce,” while continuing to enjoy the beneficial use of
the assets transferred, as well as his ownership in a corporation that was his
primary source of income. The court explained, in relevant part:
      Could a factfinder credit Debtor’s statements for why he acted as he
      did? No. His explanations are utterly implausible. Just as
      in Chavin, Debtor here was a businessman who had to understand his
      responsibility to disclose accurately and fully the information
      requested on the bankruptcy schedules. . . .
      . . . Likewise, the explanations for not scheduling all assets of Debtor
      hold no water.




           Case 18-02259-beh     Doc 40   Filed 07/09/19    Page 16 of 24
          . . . Debtor’s voluntary transfers of property to his spouse and failure
         to comply with reporting requirements in bankruptcy showed a
         deliberate intent to shield his assets from creditors. No reasonable
         factfinder could decide that Debtor’s acts and omissions lacked intent
         to defraud.
280 B.R. at 435-36. See also In re Holstein, 299 B.R. 211, 233 (Bankr. N.D. Ill.
2003), aff’d, No. 03 C 8023, 2004 WL 2075442 (N.D. Ill. Aug. 31, 2004) (“No
trial is necessary to reject the suggestion that all the while he was receiving
partnership checks and endorsing them to his lover, [the debtor]—a licensed
attorney for nearly 40 years—‘actually thought’ he owned no interest in the
partnerships, only achieving enlightenment on the subject three years later at
the hands of the Circuit Court. . . . [The debtor] plainly knew he owned the
interests. His contrary assertion, frankly, is preposterous. Preposterous factual
assertions will not prevent summary judgment.”).
         Here, it is preposterous to assert, as Peterson does, that a valid state
court judgment is illegitimate and void because the judge refused to accept
Peterson’s proposition that so-called “pure contract” trusts are outside the
bounds of state law—itself a baseless argument.5 Peterson is not an
“unsophisticated” consumer. He has owned at least two businesses, and
represented himself in this and other litigation pro se. He acknowledged
creating, or attempting to create trusts as estate-planning tools. Peterson must
understand that he has a duty to disclose accurately and fully the information
required by the Bankruptcy Code, regardless of his beliefs about the legitimacy
of state courts or their rulings. “The Code requires a full and complete
disclosure by a debtor of interests of any kind. . . . The requirements of full
disclosure include disclosing debts with which a debtor disagrees.” In re
Sgambati, 584 B.R at 874.
         Peterson’s misguided notions about trust law, the U.S. Constitution, the
freedom to contract, and the jurisdiction of state and federal courts represent
more than just a “mistaken belief.” Peterson has persisted in floating his

5   See supra n.2.




              Case 18-02259-beh     Doc 40    Filed 07/09/19    Page 17 of 24
rudderless theories despite being made aware that they lacked legal merit by at
least one state court and by the Chapter 7 bankruptcy trustee. What’s more,
Peterson previously has been advised—not just by this Court—that the proper
place for redressing any grievances with state court judgments is through the
state court appellate process, not the federal court system: “[W]hen a litigant is
unhappy with how his state proceedings went, the proper course is to file an
appeal, not to sue the individuals involved in federal court. . . . ‘If petitioner
believes that his rights are being violated in the context of his state court case,
he may raise his concerns with [that judge] or file an appeal in state court.
However, petitioner may not make an end run around the state judicial process
. . . by filing an action in federal court.’” Peterson v. Cuene, No. 17-C-151, 2017
WL 5891321, at *1 (E.D. Wis. Feb. 3, 2017).
       Peterson’s sustained disregard for the validity and finality of state court
judgments, and his apparent effort to use the bankruptcy court to rehash old
complaints, raises doubts about the sincerity of his claims. See, e.g., In re
Bechard, No. 14-11862-13, 2014 WL 3671419, at *6 (Bankr. W.D. Wis. July 21,
2014) (“Counsel’s repeated disregard of [the Court’s] instructions [that it is
constrained by specific jurisdictional and constitutional limits and will abstain
from hearing matters to avoid violating those limits] leaves questions in the
Court’s mind as to the genuineness of the jurisdictional arguments made by
[counsel].”).6
       At the very least, Peterson’s conduct amounts to reckless indifference to
the truth, which is the legal equivalent of fraudulent intent. No reasonable
factfinder could conclude otherwise. Peterson’s denial of an intent to defraud is
no harbor against summary judgment here. The undisputed evidence suffices
to show that Peterson made false oaths within the meaning of section


6 Peterson acknowledged at the hearing on summary judgment that the references in his
written response to purported “malfeasance” of the Chapter 7 trustee, the Clerk of the
Bankruptcy Court and this Court itself all concerned his continued argument that those entities
were his personally appointed “fiduciary trustees.” The Court previously deemed those
purported appointments null and void, and frivolous. ECF Doc. No. 21.




             Case 18-02259-beh       Doc 40    Filed 07/09/19     Page 18 of 24
727(a)(4)(A) by failing to disclose his real property interests and trust interests
both in his schedules and during his meeting of creditors. Summary judgment
on this cause of action is therefore appropriate.
        Alternately, even if the Court decided not to deny Peterson’s entire
discharge, Peterson nevertheless would be precluded from challenging certain
findings made by the Door County Circuit Court relative to Cuene’s cause of
action under section 523(a)(2)(B), as explained in more detail below.

B.      Section 523(a)(2)(B)
        Section 523(a)(2)(B) excepts from discharge debts for money, property, or
services obtained by false written statements “respecting the debtor’s or an
insider’s financial condition.” To prevail under § 523(a)(2)(B), a plaintiff must
prove the following elements:
     (1) the debtor made a statement in writing;
     (2) the statement was materially false;
     (3) the statement concerned the debtor’s or an insider’s financial condition;
     (4) in making the statement, the debtor had an intent to deceive the
         creditor; and
     (5) the creditor actually and reasonably relied upon the statement.
In re Draper, No. 17-26352-BEH, 2018 WL 6252865, at *5 (Bankr. E.D. Wis.
Nov. 27, 2018) (citing Fischer Inv. Capital, Inc. v. Cohen (In re Cohen), 507 F. 3d
610, 613 (7th Cir. 2007); City Nat. Bank of Florida v. Sheridan (In re Sheridan),
57 F. 3d 627, 633 (7th Cir. 1995)).
        Cuene asserts that Judge Diltz’s April 25, 2016 order for default
judgment in the 2013 Door County litigation, followed by Judge Zuidmulder’s
August 9, 2016 findings of fact, and the resulting money judgment entered in
Door County Case No. 13-CV-81 are entitled to preclusive effect and establish
all elements of the plaintiffs’ claim under section 523(a)(2)(B) as a matter of law.
        As noted above, because the judgment at issue was entered by the Door
County Circuit Court, Wisconsin issue preclusion law applies. The Court
therefore must consider two criteria: (1) whether the question at issue was




             Case 18-02259-beh    Doc 40   Filed 07/09/19   Page 19 of 24
“actually litigated” and necessary to the judgment; and (2) whether it would be
fundamentally fair to employ issue preclusion in the circumstances. Because
the order at issue here is for a default judgment, the Court’s issue preclusion
analysis becomes more complicated.
      As a general rule, judgments procured by default don’t satisfy the first
issue-preclusion requirement, because none of the issues were actually
litigated. Heggy v. Grutzner, 156 Wis. 2d 186, 193, 456 N.W.2d 845 (Ct. App.
1990). There is, however, an exception to this general rule: “[E]ven if [an issue]
was not litigated, the party’s reasons for not litigating in the prior action may be
such that preclusion would be appropriate.” Id. at 193. See also Deminsky v.
Arlington Plastics Machines, 2001 WI App 287, ¶ 40, 249 Wis. 2d 441, 638
N.W.2d 331 (“‘[P]olicy concern[s]’ underlying the ‘default judgment exception to
the issue preclusion rule’ might not always be present, and thus, there may be
circumstances in which a party could or should be precluded from litigating an
issue, notwithstanding the fact that the issue had been previously determined
by default.”).
      In Kelley v. Ahern, 541 B.R. 860 (W.D. Wis. 2015), for example, the
district court concluded that applying issue preclusion to a default judgment
comported with “fundamental fairness” because the defendant had a full and
fair opportunity to litigate in state court but made a tactical decision to avoid a
trial. Specifically, the defendant “knew about the state court lawsuit and
participated in the proceedings for almost three years, but he chose not to
attend the trial without a legitimate excuse.” 541 B.R. at 862. The court noted
that the defendant “forced [the plaintiffs] to expend the time and resources
necessary to litigate the case until the very end, defaulting only after the parties
had been litigating for almost three years.” Id. at 864. The court also rejected
the defendant’s argument that it would be unfair to apply issue preclusion
because he was proceeding pro se at the time of the trial due to his inability to
continue paying his lawyer, pointing out that the defendant continued to litigate
pro se “for almost two years” before the default, making it “difficult to see [the




            Case 18-02259-beh    Doc 40   Filed 07/09/19   Page 20 of 24
defendant’s] decision to skip the trial as anything other than a tactical
decision.” Id.
      Here, as in Kelley, Peterson had a full and fair opportunity to litigate the
state court issues. He defaulted only after participating in the case for several
years, creating legal costs for the plaintiffs, and then filing a motion to dismiss
that ultimately was denied (a decision he also appealed). Peterson appeared
briefly at the August 2016 hearing on damages, and for apparently tactical
reasons, declined to introduce evidence or testimony. In these circumstances,
the Court does not find it fundamentally unfair that Peterson be bound by the
state court default judgment.
      The state court judgment is preclusive only as to the issues that it
necessarily determined. There was no trial as to liability before the order for
default judgment was entered on April 25, 2016, and the order itself makes no
reference to any specific causes of action. Later, however, after an August 9,
2016 evidentiary hearing on damages, Judge Zuidmulder provided some clarity.
He made several findings on the record, including that the debt at issue was
“fraudulently induced.” The state court’s award of damages based on its finding
of fraudulent inducement is consistent with a finding of liability for the
plaintiff’s claim of intentional misrepresentation. So, the Court now must
determine whether a cause of action for intentional misrepresentation under
Wisconsin common law requires the same findings as a claim under section
523(a)(2)(B).
      In Wisconsin, to be entitled to damages for intentional misrepresentation
(sometimes referred to as fraudulent misrepresentation or common-law fraud), a
plaintiff must establish five elements:
   (1) the defendant made a representation of material fact;
   (2) the representation was false;
   (3) the defendant made the representation either knowing it was untrue or
       with reckless disregard for its truth or falsity;




           Case 18-02259-beh     Doc 40   Filed 07/09/19   Page 21 of 24
    (4) the defendant intended to defraud/deceive and induce the plaintiff to act
        on the statement; and
    (5) the plaintiff justifiably relied on the statement to his/her detriment.
See Ollerman v. O’Rourke Co., 94 Wis. 2d 17, 43 n.26, 288 N.W.2d 95 (1980);
Wis JI–Civil 2401; see also Kaloti Enters., Inc. v. Kellogg Sales Co., 2005 WI 111,
¶ 12, 283 Wis. 2d 555, 699 N.W.2d 205; Tietsworth v. Harley-Davidson, Inc.,
2004 WI 32, ¶ 13, 270 Wis. 2d 146, 677 N.W.2d 233.
       Although in the last two decades Wisconsin courts have sometimes used
the terms “justifiable reliance” and “reasonable reliance” interchangeably,7 the
two types of reliance are not the same, at least for purposes of section 523(a)(2).
Reasonable reliance is a higher standard than justifiable reliance, and
incorporates an objective “reasonable person” test, which entails a duty to
investigate. See Field v. Mans, 516 U.S. 59, 77 (1995). Justifiable reliance, on
the other hand, depends on “the qualities and characteristics of the particular
plaintiff, and the circumstances of the particular case, rather than of the
application of a community standard of conduct to all cases.” Id. at 70–71
(quoting Restatement (Second) of Torts, § 545A, Comment b (1976)).
       Because justifiable reliance is a “less demanding” standard than
reasonable reliance, a person may be “justified in relying on a representation of
fact ‘although he might have ascertained the falsity of the representation had he
made an investigation.’” Id. at 70 (quoting Restatement (Second) of Torts, § 540).
An investigation is required to satisfy the justifiable reliance standard only if
there are red flags or other warning signs suggesting possible
misrepresentation. See id. at 70 (“‘It is only where, under the circumstances,
the facts should be apparent to one of his knowledge and intelligence from a
cursory glance, or he has discovered something which should serve as a



7 See, e.g., State v. Abbott Labs., 2012 WI 62, ¶ 52, 341 Wis. 2d 510, 816 N.W.2d 145 (listing
elements of fraud to include “justifiable” reliance, while later in the same paragraph identifying
“the presence of reasonable reliance” as an element of common law fraud); Novell v. Migliaccio,
2008 WI 44, ¶ 70 (Ziegler, J., concurring) (“The second and third elements of a Wis. Stat.
§ 100.18 claim include reasonable or justifiable reliance as a consideration.”).




             Case 18-02259-beh         Doc 40    Filed 07/09/19       Page 22 of 24
warning that he is being deceived, that he is required to make an investigation
of his own.’”) (quoting W. Prosser, Law of Torts § 108, p. 718 (4th ed. 1971)).
       A review of the applicable Wisconsin case law establishes that a common
law claim for intentional misrepresentation requires a showing of “justifiable”
reliance in substance—even if courts sometimes refer to this standard as
“reasonable reliance” in name.8 For this reason, a finding of liability for
intentional misrepresentation under Wisconsin common law is insufficient to
establish the “reasonable reliance” element of § 523(a)(2)(B).9
       But Judge Zuidmulder’s finding that Cuene was fraudulently induced to
purchase Peterson’s business after being supplied copies of Peterson’s tax
returns and other financial documents is sufficient to preclusively establish all



8 For example, in Williams v. Rank & Son Buick, Inc., the Wisconsin Supreme Court articulated
the level of reliance required to prevail on a common law fraud claim as “justified” and employed
an individualized, rather than an objective “reasonable person,” standard. See 44 Wis. 2d 239,
245–47, 170 N.W.2d 807 (1969) (noting that “courts will refuse to act for the relief of one
claiming to have been misled by another’s statements who blindly acts in disregard of
knowledge of their falsity or with such opportunity that by the exercise of ordinary observation,
not necessarily by search, he would have known,” and phrasing the ultimate question as
“whether the statement’s falsity could have been detected by ordinary observation . . . [or]
ordinary care,” which is “to be determined in light of the intelligence and experience of the
misled individual . . . [and] the relationship between the parties”). That same year, Williams’
“justifiable reliance” standard was incorporated into the Wisconsin jury instruction for
intentional misrepresentation. See First Credit Corp. v. Behrend, 45 Wis. 2d 243, 251, 172
N.W.2d 668 (1969) (“If you find, however, that the plaintiff or person to whom the
representations were made knew them to be untrue, then there can be no justifiable reliance as
nobody has the right to rely upon representations that he knew were untrue.”) (quoting
Wisconsin Jury Instructions—Civil 2401).
Although in more recent years, courts have couched the applicable standard as one of
“reasonable reliance”—a trend that perhaps began with Ollerman v. O’Rourke Co., 94 Wis. 2d
17, 26, 288 N.W.2d 95 (1980) (“[t]he gravamen of [intentional misrepresentation] is the nature of
the false words used and the reliance which they may reasonably induce”)—the substance of the
standard remains the same “ordinary care” test articulated in Williams. See, e.g., Douglas-
Hanson Co. v. BF Goodrich Co., 229 Wis. 2d 132, at 144 n.2 (Ct. App. 1999) (citing Williams for
the proposition that a claim of fraudulent inducement requires that “the detrimental reliance
must be reasonable”); Kailin v. Armstrong, 2002 WI App 70, ¶ 31 (citing Douglas-Hanson for the
proposition that fraudulent inducement requires “reasonable” reliance); K & S Tool & Die Corp.
v. Perfection Mach. Sales, Inc., 2007 WI 70, ¶ 36 (regarding “reasonable reliance” as the standard
for common law causes of action for misrepresentation, citing to Kailin, 2002 WI App 70, ¶ 40).
9 Nor is a finding of liability under Wis. Stat. § 100.18 sufficient to do so. See Novell v.
Migliaccio, 2008 WI 44, ¶ 27 (neither reasonable nor justifiable reliance is an element of a claim
under Wis. Stat. § 100.18).




             Case 18-02259-beh        Doc 40     Filed 07/09/19      Page 23 of 24
other elements of Cuene’s claim under section 523(a)(2)(B). Peterson made false
statements in writing by reporting inaccurate numbers on his tax returns,
income statements, and inventory sheets. The statements were materially false
and were made with an intent to deceive. While the state court was not
required to find that the statements at issue were ones concerning the debtor’s
or an insider’s financial condition, the Court is satisfied that this element is
established as a matter of law. Peterson’s tax returns, as well as income
statements and inventory lists concerning his sole proprietorship, are
statements concerning the debtor’s financial condition. As a result, all elements
of Cuene’s claim under section 523(a)(2)(B) except for reasonable reliance have
been established as a matter of law. The only question of fact appropriate for a
trial would be whether Cuene’s reliance—which the state court necessarily
determined was justifiable—was also reasonable.
      Therefore, as an alternate holding, the Court concludes that Cuene has
met his burden to establish all elements of a claim under section 523(a)(2)(B),
except for reasonable reliance. Because the Court is granting summary
judgment on Cuene’s claim under section 727(a)(4)(A), meaning that his debt
will not be discharged, a trial to determine the reasonableness of his reliance is
unnecessary.
                                  CONCLUSION
      For the foregoing reasons, the plaintiffs are awarded summary judgment
on Count III of the complaint, and Peterson will be denied a discharge under 11
U.S.C. § 727(a)(4)(A). The Court will enter a separate order consistent with this
decision.

Dated: July 9, 2019




            Case 18-02259-beh    Doc 40   Filed 07/09/19   Page 24 of 24
